Citation Nr: 9924561	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This appeal arises from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

At a September 1993 hearing before this Member of the Board 
of Veterans' Appeals (Board) the veteran withdrew the issue 
of service connection for hypertension.  The Board remanded 
the veteran's claims to the RO for additional development in 
September 1995.

In April 1999 the veteran indicated that his appeal had been 
satisfied as to the evaluations for disabilities of his 
cervical and lumbar spines and as to his claims for service 
connection for a mental disorder, a pinched nerve, right hip 
pain, urticaria, a hiatal hernia and tuberculosis.  

In statements dated in May and July 1999, the veteran's 
representative listed the issues of service connection for 
residuals of an injury of the left shoulder and service 
connection for disability of the left knee as the only issues 
for appellate consideration.  In May 1999, the RO certified 
these two issues for appellate consideration.  The Board 
concurs that the only two issues currently in appellate 
status are the issues of service connection for left shoulder 
and left knee disabilities.  For that reason the Board has 
limited its consideration to those two issues.  


FINDINGS OF FACT

1.  The veteran sustained an injury to his left shoulder 
during service in 1977 and complained of left shoulder pain 
at service separation in 1992; he has had continued left 
shoulder problems since service; left rotator cuff 
dysfunction with mild impingement syndrome of the left 
shoulder has been diagnosed and attributed by a medical 
examiner to his military service.

2.  The veteran sustained a left knee injury during service 
in 1976 and complained of left knee pain at service 
separation in 1992; he has had continued symptoms of pain in 
the left knee since service; patellofemoral syndrome of the 
left knee has been diagnosed and attributed by a medical 
examiner to his military service.


CONCLUSIONS OF LAW

1.  Left rotator cuff dysfunction with impingement syndrome 
of the left shoulder was incurred in active military service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  

2.  Patellofemoral syndrome of the left knee was incurred in 
active military service. 38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  He has presented 
claims which are plausible.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. §  5107(a) 
(West 1991).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Factual Background.  A service entrance examination was 
performed in September 1972.  The veteran's upper and lower 
extremities and his musculoskeletal system were noted to be 
normal.  

Service medical records reveal that the veteran injured his 
left knee while playing ball in September 1976.  Examination 
revealed mild medial effusion.  There was tenderness over the 
medial joint space.  McMurray's was positive.  There was pain 
with deviation of the foot and with deviation of the knee.  
Medium laxity of the left knee was noted.  The impression was 
rule out meniscus injury versus medial collateral ligament 
tear.

An October 1976 consult request for an orthopedic examination 
included complaints of pain in the medial aspect of the left 
knee.  The examiner noted tenderness and mild effusion in the 
medial joint space.  There was medial instability and a 
positive McMurray's.  The provisional diagnosis was rule out 
meniscus tear versus medial collateral ligament.  The 
orthopedic examiner noted a twisting injury to the left knee 
during a football game.  There had been no previous injury.  
There was a suggestion of slight "spring" of the medial 
collateral ligament with no signs of laxity.  There was 
tenderness at the post medial condyle.  The impression was of 
mild sprain of the medial collateral ligament.  A soft knee 
splint was ordered for five days.  X-rays of the left knee 
were negative.  

A follow-up orthopedic examination in October 1976 revealed 
that the veteran still had some discomfort with full 
extension.  He was positive for medial joint line pain.  The 
examiner noted sprain of the medial collateral ligament.

Service medical records reflect that in September 1977 the 
veteran was seen for various complaints, including left 
shoulder pain, after he had been involved in an automobile 
accident.  The impression was soft tissue injury.

An October 1984 X-ray report noted that the veteran was 
having patellar pain.  X-rays of both knees were ordered.  
The report noted that there was degenerative joint disease 
most notable in the medial compartment of the tibial femoral 
joint.  There was a small amount of spurring in the tibial 
spines.  On the lateral films, there was slight degenerative 
joint disease at the patellar femoral joints, bilaterally.  
On the lateral view of the left knee, posterior to the 
femoral condyles, there was a well corticated bony density.  
AP view of the knees showed a small amount of spurring at the 
superior portion of both medial femoral condyles.

November 1989 service medical records included chondromalacia 
as a current problem.  The service medical records include 
profiles for chondromalacia.

A December 1991 orthopedic consult request noted that the 
veteran had a profile for chondromalacia of the patella, 
right greater than left.  He had a history of a clunking 
sensation while climbing stairs.  He also had an episode of 
inability to fully extend the knee, three days previously 
(the examiner did not note which knee).  He was positive for 
clunking with pivot shift.  The orthopedic examiner only 
examined the right knee.  

The veteran was examined in preparation for his retirement in 
April 1992.  On his Report of Medical History the veteran 
checked a history of swollen or painful joints; arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; and 
painful or "trick" shoulder or elbow.  In response to a 
question about treatment for other than minor illnesses for 
the past five years the veteran reported treatment for knee 
pain.  The examiner noted that the veteran had pain in both 
knees and in his left shoulder and that the veteran reported 
that his left shoulder "grinds."  Clinical evaluation 
revealed no abnormality of the upper or lower extremities.  
The summary of defects section included a diagnosis of 
chondromalacia of the right patella.

A VA examination was performed in November 1992.  The veteran 
gave a history of pain in his left shoulder and both knees.  
He did not recall any injuries.  The examiner checked that 
there was no swelling, deformity or other impairment.  Range 
of motion of the joints was not limited.  The diagnosis was 
history of pain in both knees, left shoulder and right hip, 
no pathology found.  X-rays of the knees revealed no bony or 
joint abnormality.  X-rays of the left shoulder revealed no 
evidence of bone or joint abnormality.  

The veteran testified at a hearing before a Member of the 
Board in September 1993.  The veteran reported that he had 
injured his left shoulder while stationed in Germany.  The 
injury occurred when the driver of a Volkswagen ran a stop 
sign and hit the left side of his car.  His left shoulder hit 
the door of the car.  It became stiff.  He went to the 
dispensary after the accident.  He was examined and he told 
them about his shoulder then.  He testified that he believes 
he hit a nerve in the shoulder.  After the injury he had 
limited motion in his left arm.  The shoulder had a popping 
sound in it if he raised it up and went left and right with 
it.  It had been that way since the injury.  The veteran 
stated that he had chondromalacia in both knees.  His right 
hurt more than his left.  The popping sound in the right knee 
was worse than in the left knee.  He stated that he was 
diagnosed in 1981 by George Wylack who worked at Fort Ord 
Hospital.  From 1981 until 1992 he was placed on a P-3 
profile.  He did not run as was required in the military, 
because of the pain in his knees.  

The Board remanded the veteran's claims in September 1995.  
The remand noted that the examination of the veteran was 
inadequate and ordered that he be reexamined.

In March 1996 the VA Hospital requested an independent 
medical examination of the veteran.  The examiner noted that 
the veteran complained of bilateral knee pain.  There was no 
associated locking.  His pain was in the para and 
retropatellar area.  He complained of episodes of weakness of 
the knee, which appeared to be due to reflex inhibition, 
particularly with running activities or ascending/descending 
stairs.  He had no locking or instability.  

Examination of the knees revealed no effusion.  He had no 
medial or lateral joint line tenderness.  He had full flexion 
and extension.  He did have a positive patellofemoral 
compression test.  Mild crepitation was noted.  There was no 
ligamentous laxity to varus valgus stress.  Anterior drawer 
sign and Lachman's were negative.  There were no meniscal 
signs.  X-rays of the knees revealed that the joint spaces 
were well maintained.  There were no other abnormalities.  
The examiner commented that he felt the veteran had injuries 
resultant from the physical activities, resulting in 
patellofemoral pain as a result of probable chondromalacia, 
related to injury sustained while on active duty.  Left 
patellofemoral syndrome was diagnosed.

Examination of the left shoulder revealed that flexion was to 
165 degrees and abduction was to 160.  There was a mildly 
painful arc from 80 to 120 and a mildly positive impingement 
sign.  There was no instability and a negative drop test.  
X-rays of the left shoulder revealed no destructive lesions, 
fracture or subluxation.  The examiner commented that the 
veteran had signs and symptoms of early left shoulder pain, 
which had been aggravated by cumulative type trauma sustained 
while on active duty.  Left rotator cuff dysfunction with 
mild impingement was diagnosed.

In January 1999 a second VA examination was performed.  The 
veteran reported that running in combat boots had resulted in 
cumulative injury to the left knee.  He had flare-ups wjocj 
usually occurred after walking for more than half a mile.  
Walking and standing brought it on.  During flare-ups the 
pain was so severe that it limited his ability to walk 
comfortably.

The veteran also reported left shoulder pain going back to a 
car accident in Germany in 1978.  Since then he had grinding, 
crunching, cracking and popping noises in the left shoulder.  
He had difficulty taking his hand and scratching his back, 
and washing his back when he took a shower.  The main problem 
was pain.  He had difficulty lifting more than ten pounds 
over his head.  Overhead work and reaching behind his back on 
the left were difficult.  After a flare-up he had problems 
for half a day.  He had never locked or dislocated the 
shoulder.  

Examination of the left knee revealed flexion from 0-140 
degrees.  He had extension from 0-140 degrees.  There was no 
limitation or pain noted.  Medial and collateral ligaments of 
the left knee had normal motion.  Anterior and posterior 
cruciate ligaments were normal with less than five 
millimeters of motion.  Medial and lateral meniscus had a 
negative McMurray's.  X-rays revealed minimal degenerative 
changes.  The diagnosis was:  Left knee disability, no 
evidence of disability found on this examination, no pain or 
limitation of motion.  

Examination of the left shoulder revealed active range of 
motion in forward flexion from 0-180 degrees.  Shoulder 
abduction on the left was from 0-180 with pain on active 
range of motion at 180 degrees.  Shoulder external rotation 
and internal rotation on the left was to 90 degrees without 
difficulty.  The shoulder was nontender to palpation.  When 
moving his left hand to touch the thoracolumbar spine, the 
veteran was only able to perform that motion to 50 percent.  
Approximately to the posterior rib cage.  There was no 
grinding or dislocation during the motion, but he was unable 
to complete the motion.  X-rays of the left shoulder 
glenohumeral joint and acromioclavicular joint appeared 
normal.  The diagnosis was:  Left shoulder pain only at 180 
degrees active range of motion and some limitation of 
internal rotation.

Analysis.  The Board notes at the outset that the veteran's 
claims for service connection are well grounded.  The service 
medical records include references to injuries to the left 
knee and left shoulder in service.  On his Report of Medical 
History at the time of his separation from the service the 
veteran complained of pain in the left shoulder and knee.  
The veteran filed claims for service connection for 
disabilities of the knees and left shoulder in October 1992, 
one month after his separation from the service.  In March 
1996 an independent medical examiner diagnosed disabilities 
of the left knee and left shoulder which he attributed to 
injuries which the veteran had sustained in service.  Based 
on those facts that Board has determined that the veteran's 
claims are plausible.

Although the service medical records reflect that the veteran 
was seen for a left knee injury and a left shoulder injury 
early in the veteran's active service, it was unclear whether 
or not those injuries led to the development of a chronic 
left knee disability or a chronic left shoulder disability.  
The subsequent treatment records and profiles specifically 
referred to the right knee disability or did not identify 
whether the symptoms and findings noted were related to the 
left or right knee.  At the time of service separation, the 
veteran reported complaints of left knee and left shoulder 
pain, but there was no diagnosis of a disability of the left 
knee or left shoulder.  The veteran filed a claim for 
compensation for left knee and left shoulder disabilities 
shortly after his retirement from service.  The veteran in 
his testimony provided evidence as to continuity of his 
symptoms.  See Savage v. Gober, 10 Vet. App. 488 (1997).  A 
medical professional examined the veteran in March 1996 and 
rendered an opinion that patellofemoral syndrome of the left 
knee and impingement syndrome of the left shoulder are 
related to injuries sustained by the veteran during his 
military service.  Examination in January 1999 did not 
clearly identify a left shoulder or left knee disorder.

Thus, the difficulty in this case is whether or not the 
medical evidence demonstrates the existence of current left 
shoulder or left knee disability.  The physician who examined 
the veteran prior to his retirement from military service and 
VA examiners in November 1992 and January 1999 did not 
clearly identify a left shoulder or left knee disorder.  The 
physician who performed the March 1996 examination diagnosed 
left knee and left shoulder disabilities.  The Board has 
carefully reviewed each examination report to determine which 
is the most complete.  This included comparing the tests and 
findings noted on each examination.  The independent examiner 
in March 1996 performed a patellofemoral compression test.  
The VA examiners in January 1999 and November 1992 merely 
commented on range of motion and instability.  There is no 
indication that they specifically performed any tests to 
determine if the veteran had patellofemoral syndrome.  As was 
asserted by the veteran and noted in the September 1995 
remand, the November 1992 examination was cursory.  For that 
reason the Board has placed little weight on its findings.  
Likewise, the validity of the examination at the time of 
service separation is in question since the lower extremities 
were noted to be normal on examination and yet a right knee 
disorder was listed under the summary of defects.  This was a 
curious omission since patellofemoral syndrome of the right 
knee had been demonstrated for a number of years prior to 
service separation as revealed in the service medical 
records.  

For the reasons stated above the Board has placed little 
weight on the results of the separation and November 1992 VA 
examinations.  When the Board compared the findings noted on 
the January 1999 VA examination such as left shoulder pain 
and possible degenerative changes on X-rays of the left knee 
the Board concludes that the diagnoses on the March 1996 
examination were more accurate reflections of current 
pathology in the left shoulder and left knee.  

Thus, the Board has determined that the March 1996 
examination report reflects a more detailed examination, with 
more complete findings and consideration of a broader range 
of disabilities than simple limitation of motion or 
instability of a joint.  Accordingly, the Board holds that 
service connection is warranted for left rotator cuff 
dysfunction with impingement syndrome of the left shoulder 
and for patellofemoral syndrome of the left knee.


ORDER

Service connection for left rotator cuff dysfunctional with 
impingement syndrome of the left shoulder is granted.  

Service connection for patellofemoral syndrome of the left 
knee is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

